Shaw C. J.
afterward drew up the opinion of the Court. This case comes before the Court by exceptions, from the Court of Common Pleas. We are of opinion, that the instruction of the Court of Common Pleas was right, that neither of these parties had any valuable or beneficial interest in the property in question. The personal property of a deceased person vests in the executor or administrator ; and when an administrator is appointed, the appointment relates back and vests the property in him from the decease _ of the intestate. Those who have the property in custody in the mean time, have no further power over or interest in it, than is necessary to enable them to keep it safely and have it forthcoming, when called for by the administrator.
But the Court are of opinion, that the direction was not correct, whereby the court instructed the jury that the wife had no authority, without the express consent of her husband, to de*130liver the property to her sister for safe keeping. It appears that the articles were taken charge of, in the first instance, by the plaintiff’s wife, who was a daughter of the deceased, and was, no doubt, a proper person to have the custody of such articles as her deceased mother’s wearing apparel, till an administrator should be appointed. So far as this affected her husband, it gave him no beneficial interest; the most it could do, was, to render him liable to the administrator when appointed, to see them forthcoming. If, in the mean time, he or his wife had delivered the articles for safe keeping to another equally suitable person, and who may be presumed .to be equally fit, from being equally related to the deceased and alike interested in a just disposition of the property, this would be a good answer to any demand of the administrator, and a discharge from any responsibility. In taking this custody in the first instance, the plaintiff was liable only in as far as his wife acted as his agent ; but if she was his agent to take charge of this property, by implication of law, she was equally his agent to change the custody by delivering these articles of dress to her sister if not prohibited by her husband. The Court are therefore of opinion, that the plaintiff has not proved such property in himself and conversion by the defendants, as to enable him to maintain this action.
The remedy of any party under such circumstances is very simple, that of taking out letters of administration ; and the law arms the administrator with ample powers to obtain the property, in whose custody soever it may be placed. If the property is not of sufficient value and importance to be the subject of an administration, it may at least be doubtful, whether it is worth litigating about in any other forum.

Exceptions sustained, and a new trial to be had at the bar of the Court of Common Pleas.